Citation Nr: 1411730	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1948 to September 1951.  He died in March 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded the case in August 2013 and it now returns for final appellate review.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died in March 2009 and the immediate cause of death was gastrointestinal bleeding.  No underlying causes were noted.

2.  The evidence reflects that the Veteran's death was also caused by myelodysplastic syndrome (MDS) and its complications.

3. At the time of death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of shell fragment wound of the right thigh and buttock, residuals of shell fragment wound of the left testicle, residuals of shell fragment wound of the left hand, and residuals of shell fragment wounds of both legs.

4. The preponderance of the evidence is against a finding that a disability of service origin or a service-connected disability(ies) caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in April 2009, prior to the initial unfavorable decision issued in May 2009.  Such letter informed the appellant of her and VA's respective responsibilities in obtaining evidence and information, and advised her of the elements necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Moreover, the April 2009 letter advised the appellant that, in order to establish entitlement to the cause of the Veteran's death, i.e., DIC benefits, the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Such letter further informed her that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  In other words, the appellant was notified that the evidence must show he died while on active duty or from a service-related injury or disease.  Therefore, such letters complied with Hupp elements (2) and (3).  

However, the letter did not provide notice of Hupp element (1), i.e., a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nevertheless, the lack of fully compliant VCAA notice in the present case is harmless.  In this regard, the United States Supreme Court held in Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm.  See also 38 U.S.C.A. § 7261(b)(2).  Thus, the Board must consider the specific facts of an appellant's case to determine whether she has actually been prejudiced by any notice error.  The Court has provided guidance in making this determination.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand the disabilities for which the Veteran was service-connected at the time of his death based on notice that was provided to the appellant during the course of her appeal.  Moreover, the appellant demonstrated actual knowledge of such disabilities.  Specifically, the May 2009 rating decision advised the appellant that the Veteran had been service-connected for PTSD at 50 percent; residuals of shell fragment wound, right thigh and buttock, at 20 percent; residuals of shell fragment wound, left testicle, at 10 percent; residuals of shell fragment wound, left hand, at zero percent; and residuals of shell fragment wounds, both legs, at zero percent.  In her June 2009 notice of disagreement, the appellant contended that the Veteran's cause of death was related to his service-connected shrapnel wound disabilities.  The January 2010 statement of the case again provided her with information concerning all of the Veteran's service-connected disabilities, and the appellant again, consistent with her notice of disagreement, asserted that the Veteran's death was linked to his service-connected shrapnel wound disabilities.  The claim was subsequently adjudicated in December 2013 and January 2014 supplemental statements of the case, which provided the same information concerning the Veteran's service-connected disabilities.  Based upon the foregoing, the Board concludes that appellant received ample actual notice of Veteran's service-connected disabilities relevant to her cause of death claim and was not prejudiced by any potential prejudicial Hupp notice defect.  See Mayfield, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records had already been obtained and associated with the claims file.  In June 2009, the appellant submitted an April 2009 letter from Dr. Smith which stated that the Veteran's primary diagnosis was MDS and that he passed away from that disease and its complications.  Prior to certification of her appeal to the Board, the appellant had not identified any additional evidence for VA to obtain.  Nevertheless, the Board's review of her appeal in August 2013 revealed records that were missing from the claims file.  These included records pertinent to the Veteran's claim for Social Security Administration (SSA) benefits and also medical records concerning treatment of his MDS from Fallon Clinic, Dr. Smith of Holden Clinic, and Dr. Bamberg.  Accordingly, in its August 2013 remand, the Board ordered that attempts be made to obtain these records.  Only records related to the Veteran's SSA claim were secured.  A letter dated September 6, 2013 to the appellant asked her to provide the names, addresses, and dates of all VA and non-VA healthcare providers who treated the Veteran's MDS, including those providers identified in the remand.  The appellant, however, never responded to provide any information or authorization for VA to obtain these records.

Under the circumstances, the Board finds that VA's duty to assist the Appellant obtain all relevant records has been satisfied.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522.  If a claimant wishes help, she cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Without the appellant's cooperation, VA was unable to assist her to acquire the medical records referenced in the remand.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d)  was not met.  Id. at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition [in this case, the Veteran's death] is insufficient to require the Secretary to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the only evidence relating the Veteran's death to service or a service-connected disability consists of the appellant's rather vague opinion to that effect.  Her opinion is insufficient to trigger the duty to obtain an opinion.  See Waters, supra; DeLaRosa, supra.  As there is no indication that a disability of service origin or the Veteran's service-connected disabilities caused or contributed to the Veteran's death, a VA opinion is not necessary to decide the case.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).

Finally, the Board finds there has been substantial compliance with the directives of its August 2013 remand.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, 22 Vet. App. at 105 (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  The record indicates that (1) a September 2013 letter mailed to the appellant asked her to provide information and authorization to obtain medical records related to the Veteran's MDS treatment, (2) SSA and SSA-related records were obtained and associated with the claims file, (3) the appellant failed to respond to the September 2013 letter, and (4) the appellant's cause of death claim was readjudicated in the December 2013 and January 2014 supplemental statement of the case concerning the denial of this claim.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its remand.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Entitlement to Service Connection for the Cause of the Veteran's Death

The appellant contends that the shrapnel that the Veteran carried in his body since his military service somehow contributed to his MDS which led to his demise.  Put differently, she argues that the Veteran's service-connected disabilities for residuals of shell fragment wounds (hereinafter, shrapnel disabilities) - particularly, in in his legs and groin area - caused his MDS, which, in turn, caused his death.

DIC or death benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.

A service-connected disability is deemed to have caused death when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A service-connected disability is deemed to have been the contributory cause of death when it is shown that it contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the death certificate reflects that the Veteran died in May 2009 at the age of 77, and lists the only immediate cause of death as gastrointestinal bleeding; no underlying cause of death is identified.  However, a June 2009 letter from Dr. Smith, the Veteran's treating physician, states that the Veteran died of MDS and its complications.  

At the time of death, the Veteran was service-connected for PTSD, residuals of shell fragment wound of the right thigh and buttock, residuals of shell fragment wound of the left testicle, residuals of shell fragment wound of the left hand, and residuals of shell fragment wounds of both legs.

The Veteran's service treatment records show only complaints of, and treatment for, shrapnel wounds in July, August, and September 1950.  In July 1950, the Veteran sustained wounds during combat with the enemy, penetrating his head, thorax, abdomen, external genitalia, leg bilateral, and left hand, with no involvement of his nerves or arteries.  He underwent surgery to remove some of the shrapnel fragments from those areas but primarily from his lower extremities and genitalia.  The Veteran's wounds were monitored from August until September 1950 when it was determined that his wounds had healed and that he had full function, was asymptomatic, and was ready for duty.  There are no other reports of complaints or treatment of the Veteran's shrapnel wounds in service.  His September 1951 separation examination notes a scar from shrapnel wound medial aspect, left lower leg, NSND (non-symptomatic, non-disabling).

A November 1, 2000, VA treatment record shows that the Veteran was seen for hoarseness and dryness of his throat.  The record notes his history of chronic obstructive pulmonary disease, peptic ulcer disease, status post appendectomy, status post laminectomy and lumbar discectomy, status post gallbladder surgery for pancreatitis in 1999, and status post transurethral resection of the prostate in 1999, pathology was negative at the time.  It also documents his treatment for bladder and laryngeal cancer, which included radiation therapy.  Moreover, it mentions his history of shrapnel wounds, the presence of shrapnel fragments in the Veteran's body, and his complaint of intermittent testicular pain that the Veteran related to shrapnel.

A January 19, 2001, VA treatment record reveals that the Veteran was seen status post intravesicle VCG for bladder carcinoma and that there was no evidence of any lesions from a cystoscopy report.  The record mentions treatment and continued diagnostic testing for this condition.

An April 2, 2001, VA treatment record shows that the Veteran sought treatment for intermittent testicular pain due to a residual shrapnel fragment in his left scrotum.  Additionally, the record shows that the Veteran had a transurethral resection of the prostate two years prior; was followed by a private physician for bladder cancer, starting in November 1999; had radiation therapy from December 1999 to January 2000; had a transurethral resection of a bladder tumor in March 2000; and had additional radiation in April 2000 for a recurrence of bladder cancer.  

An April 18, 2001, VA diagnostic tests were ordered to evaluate the Veteran for left scrotal shrapnel and flow, as well as left inguinal hernia.  Pertinent findings include "tiny opaque densities over the upper portion of the right femur which could be secondary to foreign bodies likely bullet fragments" and "a 1 cm shadowing structure inferior to the [left] testicle likely in the scrotal wall which could represent foreign body."

An April 30, 2001, VA treatment record reiterates the same medical history of the Veteran as on November 1, 2000.  The record shows that the Veteran received a pneumococcal vaccination that day.  The assessment portion of the record indicates that the Veteran's benign prostatic hyperplasia was under good control and includes mention of his bladder neoplasms, laryngeal neoplasms, and insomnia.

A November 26, 2001, VA treatment record reflects a similar medical history as the one noted in November 1, 2000, with the addition of bladder cancer status post superficial resection and BCG treatments x6 then repeated because of residual disease, status post radiation for cancer of the larynx.  The record also notes the Veteran's ongoing treatment by his local urologist for treatment of bladder and prostate. 

A December 31, 2001, VA treatment record shows that the Veteran returned for follow-up and to discuss surgery for intermittent pain from the left scrotum.  The record indicates that the Veteran declined surgery for removal of the foreign body in his scrotum after hearing the risks. 

April 8 and 25, 2002 VA treatment records illustrate the Veteran's ongoing complaints of recurrent left testicular pain and his interest in pursuing surgery for removal of the shrapnel.  

A June 26, 2001, VA treatment record repeats essentially the same medical history of the Veteran as on November 26, 2001.  It also reflects that the Veteran was seen by a urologist who agreed to surgery for removal of the shrapnel in his testicle.  An August 27, 2002 VA treatment record reveals that the Veteran sought surgery for removal of the foreign body shrapnel fragment in his scrotum.  A September 27, 2002 VA treatment record shows that the Veteran's scrotum was well-healed and that a hematoma was resolving.

As noted previously, the death certificate reflects that the Veteran died in May 2009 due to gastrointestinal bleeding and a June 2009 letter from Dr. Smith indicates that he passed away from MDS due to complications of that disease.  Although the June 2009 letter states that MDS and its complications caused the Veteran's death, it does not state when the Veteran developed MDS, how long he suffered from MDS, or what caused his MDS.  Moreover, the service treatment record are negative for MDS and/or gastrointestinal bleeding, and it is not shown or contended that MDS and/or gastrointestinal bleeding manifested until many years after discharge from the Veteran's military service.  Consequently, the competent and probative evidence of record fails to demonstrate service connection for the Veteran's cause of death on any basis, either direct, presumptive, or proximal or secondary: (1) there is no competent evidence of the existence of an in-service incurrence or aggravation of the Veteran's fatal MDS and/or gastrointestinal bleeding; or any a causal relationship between such disorders and his service; (2) neither condition is listed as a disease under 38 C.F.R. § 3.309(a); and (3) there is no competent evidence that the Veteran's MDS and/or gastrointestinal bleeding was either caused or aggravated by his service-connected disabilities.

In reaching this decision, the Board has considered the appellant's statements that the Veteran's service-connected shrapnel disabilities caused his MDS. In this regard, while the appellant is competent to testify as to the Veteran's observable symptomatology, she is not competent or qualified, as a layperson, to render an opinion attributing the Veteran's shrapnel disabilities to his cause of death, MDS, and/or its complications.  See Barr v. Nicholson, 21 Vet. App. 303, 307; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  While lay testimony can, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between MDS and the Veteran's shrapnel disabilities to be medically complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board finds that the impact of his shrapnel disabilities on the Veteran's body, to include his MDS, involves a discussion of how the shrapnel would interact with various systems within the body.  The Board finds that the appellant does not possess the requisite knowledge to render an opinion regarding how the Veteran's shrapnel disabilities impacted his body, including his development of MDS.

Additionally, as discussed in the Board's August 2013 decision, medical treatise evidence indicates that there is no clear cause for the majority of cases of MDS, a disease associated with decreased production of blood cells which is generally referred to as primary or de novo MDS.  In some cases, however, MDS results from earlier cancer treatments such as radiation and/or chemotherapy.  This type of MDS is called secondary or treatment related MDS, is often seen 3 to 7 years after the exposure, and usually occurs in younger people.  Other possible causative agents for MDS include exposure to radiation, cigarette smoke, or toxic chemicals such as benzene.  See generally Gale Encyclopedia of Medicine, 4th Ed.; Jacqueline L. Longe (Editor); Database updated June 2012; GALE-MED 1919601159.  

In conclusion, the Board finds the appellant's statements regarding a causal connection between the Veteran's service-connected shrapnel disabilities and the terminal diagnosis of MDS and its complications have no probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

As indicated above, there is no evidence that the Veteran's service-connected shrapnel disabilities caused or contributed substantially or materially to cause his death as a result of MDS, its complications, and gastrointestinal bleeding.  There is also no competent evidence relating such disorders to his military service.  Accordingly, service connection for the cause of the Veteran's death is not warranted.

In its determination, the Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, benefit of the doubt doctrine does not apply to the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


